Exhibit 10.27

RESTRICTED SHARE AWARD NOTICE

to [NAME]

Pursuant to the United Continental Holdings, Inc.

2008 Incentive Compensation Plan

This Restricted Share Award Notice (this “Award Notice”) is provided pursuant to
the United Continental Holdings, Inc. 2008 Incentive Compensation Plan (the
“Plan”), and sets forth the terms and conditions of an award (the “Award”) of
[Restricted Shares] shares (the “Restricted Shares”) of the Common Stock, $0.01
par value, of United Continental Holdings, Inc., a Delaware corporation (the
“Company”) granted to [Grantee_First_Name] [Grantee_Last_Name] (“you” or the
“Grantee”) by the Company on [Grant_Month] [Grant_Day], [Grant_Year].

This Award is subject to certain restrictions on transfer, risks of forfeiture,
restrictive covenants (including confidentiality and non-competition
obligations), and other terms and conditions specified herein and in the Plan.
You must accept this Award, in accordance with Section 18 below, within
forty-five (45) calendar days of the date of grant above or it will be cancelled
and void as of 11:59 p.m. central standard time on the 45th calendar day
following the date of grant.

SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Notice. In the event of any conflict
between the terms of the Plan and the terms of this Award Notice, the terms of
the Plan shall govern; provided, however, that this Award shall be subject to
the terms of any applicable employment agreement between you and the Company or
an Affiliate that is in effect at the time of your Termination of Employment
(provided, however, that (i) the terms of the Plan relating to the treatment of
Awards upon death or disability and (ii) the terms of Section 8 of this Award
relating to your post-termination obligations shall govern in each case,
notwithstanding the terms of any such employment agreement).

SECTION 2. Definitions. Capitalized terms used in this Award Notice that are not
defined in this Award Notice have the meanings as used or defined in the Plan.
As used in this Award Notice, the following terms have the meanings set forth
below:

“Business Partner” has the meaning set forth in Section 8 below.

“Competitor” has the meaning set forth in Section 8 below.

“Coverage Period” has the meaning set forth in Section 8 below.

“Proprietary or Confidential Information” has the meaning set forth in Section 8
below.



--------------------------------------------------------------------------------

“Qualifying Event” means your Termination of Employment on the date upon which a
Change of Control occurs or within two (2) years thereafter under circumstances
which would permit you to receive a cash severance payment pursuant to an
employment agreement between you and the Company or an Affiliate or, if no such
employment agreement exists, then pursuant to the severance plan, if any, of the
Company or an Affiliate then covering you; provided, however, that a Qualifying
Event shall not include any such Termination of Employment that results from
your voluntary separation from service which is not treated as an “involuntary
separation from service” pursuant to Treasury regulation section 1.409A-1(n)(2).

“Vesting Date” means the date on which your rights with respect to all or a
portion of the Restricted Shares subject to this Award Notice may become fully
vested, and the restrictions set forth in this Award Notice may lapse, as
provided in Section 3(a) of this Award Notice.

SECTION 3. Vesting and Delivery.

(a) Vesting. This Award shall vest in _[vesting increment to be determined at
date of grant] increments on [vesting dates to be determined at date of grant].
On each Vesting Date, your rights with respect to the number of Restricted
Shares that corresponds to such Vesting Date, shall become vested, and the
restrictions set forth in this Award Notice shall lapse, provided that you must
be employed by the Company or an Affiliate and have been and remain in
compliance with all of the terms and conditions contained in this Award Notice
on the relevant Vesting Date, except as otherwise determined by the Committee in
its sole discretion or as provided in the Plan (subject to the terms of any
applicable employment agreement between you and the Company or an Affiliate that
is in effect at the time of your Termination of Employment; provided, however,
that the terms of the Plan relating to the treatment of Awards upon death or
disability shall govern notwithstanding the terms of any such employment
agreement).

Notwithstanding the preceding provisions of this Section 3(a), if you remain
continuously employed by the Company or an Affiliate from the date of grant of
this Award until the date upon which a Qualifying Event occurs, then on the date
of such Qualifying Event your rights with respect to all Restricted Shares that
are not then vested as provided above shall become vested, and the restrictions
set forth in this Award Notice (other than with respect to your obligations
under Section 8 of this Award) shall lapse with respect to all such Restricted
Shares. The provisions of Section 8 of the Plan shall not apply to this Award.

(b) Delivery of Shares. On and following the date of grant, Restricted Shares
may be evidenced in such manner as the Company may determine. If certificates
representing Restricted Shares are registered in your name, such certificates
must bear an appropriate legend referring to the terms, conditions and
restrictions applicable to such Restricted Shares, until such time, if any, as
your rights with respect to such Restricted Shares become vested. Upon the
vesting of your rights with respect to such Restricted Shares, the Company or
other custodian, as applicable, shall deliver such certificates to you or your
legal representative.

 

2



--------------------------------------------------------------------------------

SECTION 4. Forfeiture of Restricted Shares. Unless the Committee determines
otherwise, and except as otherwise provided in Section 3(a) of this Award
Notice, if your rights with respect to any Restricted Shares awarded to you
pursuant to this Award Notice have not become vested prior to the date of your
Termination of Employment, your rights with respect to such Restricted Shares
shall immediately terminate upon your Termination of Employment, and you will be
entitled to no further payments or benefits with respect thereto.

SECTION 5. Non-Transferability of Restricted Shares. Unless otherwise provided
by the Committee in its discretion and notwithstanding clause (ii) of
Section 10(a) of the Plan, prior to the date that they become vested, Restricted
Shares may not be sold, assigned, alienated, transferred, pledged, attached or
otherwise encumbered by you otherwise than by will or by the laws of descent and
distribution, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company, provided that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

SECTION 6. Dividends and other Distributions. Dividends and other distributions
that are paid or distributed with respect to a Restricted Share (whether in the
form of Shares or other property (including cash)) (referred to herein as
“Distributions”) shall be subject to the risk of forfeiture applicable to the
related Restricted Share and shall be held by the Company or other depository as
may be designated by the Committee as a depository for safekeeping. If the
Restricted Share to which such Distributions relate is forfeited to the Company,
then such Distributions shall be forfeited to the Company at the same time such
Restricted Share is so forfeited. If the Restricted Share to which such
Distributions relate becomes vested, then such Distributions shall be paid and
distributed to you as soon as administratively feasible after such Restricted
Share becomes vested (but in no event later than March 15 of the calendar year
following the calendar year in which such vesting occurs). Distributions paid or
distributed with respect to Restricted Shares shall bear such legends, if any,
as may be determined by the Committee to reflect the terms and conditions of
this Award Notice and to comply with applicable securities laws.

SECTION 7. Withholding, Consents and Legends.

(a) Withholding. The delivery of Share certificates pursuant to Section 3(b) of
this Award Notice and the delivery of Distributions is conditioned on
satisfaction of any applicable withholding taxes in accordance with
Section 10(d) of the Plan. The Company will withhold from the number of
Restricted Shares otherwise deliverable to you pursuant to Section 3(b) and from
Shares (or other securities) otherwise deliverable to you pursuant to Section 6
a number of Shares (or, to the extent applicable, such other securities) having
a Fair Market Value equal to such withholding liability; provided that the
Company shall be authorized to take such actions as the Company may deem
necessary (including, without limitation, in accordance with applicable law,
withholding amounts from any compensation or other amounts owing from the
Company to you) to satisfy all obligations for the payment of such taxes.

(b) Consents. Your rights in respect of the Restricted Shares are conditioned on
the receipt to the full satisfaction of the Committee of any required consents
that the Committee may determine to be necessary or advisable (including,
without limitation, your consenting to the Company’s supplying to any
third-party record keeper of the Plan such personal information as the Committee
deems advisable to administer the Plan).

 

3



--------------------------------------------------------------------------------

(c) Legends. The Company may affix to certificates for Shares issued pursuant to
this Award Notice any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under any applicable securities laws). The Company may advise the transfer agent
to place a stop order against any legended Shares.

SECTION 8. Restrictive Covenants. Grantee acknowledges that the Company is
engaged in a highly competitive business and that the preservation of its
Proprietary or Confidential Information (as defined in Section 8(a) below) to
which Grantee has been exposed or acquired, and will continue to be exposed to
and acquire, is critical to the Company’s continued business success. You also
acknowledge that the Company’s relationships with its business partners (which
shall mean companies with whom the Company has corporate volume agreements or
other high volume business, preferred vendors/suppliers, and travel distribution
channel providers, hereinafter “Business Partners”), are extremely valuable and
that, by virtue of Grantee’s employment with the Company, you have had or may
have contact with such Business Partners on behalf of and for the benefit of the
Company. As a result, your engaging in or working for or with any business which
is directly or indirectly competitive with the Company’s business, given your
knowledge of the Company’s Proprietary or Confidential Information, would cause
the Company great and irreparable harm if not done in strict compliance with the
provisions of this Section 8. You, therefore, acknowledge and agree that in
exchange for the Award and/or access to the Company’s Proprietary or
Confidential Information (as defined in Section 8(a) below) you will be bound
by, and comply in all respects with, the provisions of this Section 8.

(a) Confidentiality. Grantee shall at all times hold in strict confidence any
Proprietary or Confidential Information related to the Company or any of its
Affiliates, except that Grantee may disclose such information as required by
law, court order, regulation, or similar order. For purposes of this Award
Notice, the term “Proprietary or Confidential Information” shall mean all
non-public information relating to the Company or any of its Affiliates
(including but not limited to all marketing, alliance, social media,
advertising, and sales plans and strategies; pricing information; financial,
advertising, and product development plans and strategies; compensation and
incentive programs for employees; alliance agreements, plans, and processes;
plans, strategies, and agreements related to the sale of assets; third party
provider agreements, relationships, and strategies; business methods and
processes used by the Company and its employees; all personally identifiable
information regarding Company employees, contractors, and applicants; lists of
actual or potential Business Partners; and all other business plans, trade
secrets, or financial information of strategic importance to the Company or its
Affiliates) that is not generally known in the airline industry, that was
learned, discovered, developed, conceived, originated, or prepared during
Grantee’s employment with Company, and the competitive use or disclosure of
which would be harmful to the business prospects, financial status, or
reputation of the Company or its Affiliates at the time of any disclosure by
Grantee.

The relationship between Grantee and the Company and its Affiliates is and shall
continue to be one in which the Company and its Affiliates repose special trust
and confidence in Grantee, and one in which Grantee has and shall have a
fiduciary relationship to the Company and its Affiliates. As a result, the
Company and its Affiliates shall, in the course of Grantee’s duties to the
Company, entrust Grantee with, and disclose to Grantee, Proprietary or
Confidential

 

4



--------------------------------------------------------------------------------

Information. Grantee recognizes that Proprietary or Confidential Information has
been developed or acquired, or will be developed or acquired, by the Company and
its Affiliates at great expense, is proprietary to the Company and its
Affiliates, and is and shall remain the property of the Company and its
Affiliates. Grantee acknowledges the confidentiality of Proprietary or
Confidential Information and further acknowledges that Grantee could not
competently perform Grantee’s duties and responsibilities in Grantee’s position
with the Company and/or its Affiliates without access to such information.
Grantee acknowledges that any use of Proprietary or Confidential Information by
persons not in the employ of the Company and its Affiliates would provide such
persons with an unfair competitive advantage which they would not have without
the knowledge and/or use of the Proprietary or Confidential Information and that
this would cause the Company and its Affiliates irreparable harm. Grantee
further acknowledges that because of this unfair competitive advantage, and the
Company’s and its Affiliates’ legitimate business interests, which include their
need to protect their goodwill and the Proprietary or Confidential Information,
Grantee has agreed to the post-employment restrictions set forth in this
Section 8. Nothing in this Section 8 (a) is intended, or shall be construed, to
limit the protection of any applicable law or policy of the Company or its
Affiliates that relates to the protection of trade secrets or confidential or
proprietary information.

(b) Non-Solicitation of Employees. During Grantee’s employment and for the
one-year period following termination of Grantee’s employment for any reason
(the “Coverage Period”), Grantee hereby agrees not to, directly or indirectly,
solicit, hire, seek to hire, or assist any other person or entity (on your own
behalf or on behalf of such other person or entity) in soliciting or hiring any
person who is at that time an employee, consultant, independent contractor,
representative, or other agent of the Company or any of its Affiliates to
perform services for any entity (other than the Company or its Affiliates), or
attempt to induce or encourage any such employee to leave the employ of the
Company or its Affiliates.

(c) Notice of Intent to Resign. In the event Grantee wishes to voluntarily
terminate Grantee’s employment, Grantee agrees to provide the Company with four
(4) weeks advance written notice (the “Notice Period”) of Grantee’s intent to do
so, and, if Grantee intends or contemplates alternative employment, Grantee also
agrees to provide the Company with accurate information concerning such
alternative employment in sufficient detail to allow the Company to meaningfully
exercise its rights under this Section 8. After receipt of such notice, the
Company, in its sole, absolute and unreviewable discretion, may (i) require you
to continue working during the Notice Period, (ii) relieve you of some or all of
your work responsibilities during the Notice Period, or (iii) shorten the Notice
Period and make Grantee’s voluntary termination of employment effective
immediately. Notwithstanding the foregoing, if Grantee provides notice of
resignation, in no event shall Grantee’s separation of employment be considered
an involuntary termination by the Company, even if the effective date of
termination is accelerated by the Company.

(d) Non-Competition.

(i) In return for, among other things, this Award and the Company’s promise to
provide the Proprietary or Confidential Information described herein, Grantee
agrees that during Grantee’s employment and the Coverage Period, Grantee shall
not compete with the Company by providing work, services or any other form of
assistance (whether or not for

 

5



--------------------------------------------------------------------------------

compensation) in any capacity, whether as an employee, consultant, partner, or
otherwise, to any Competitor (as defined below) that (1) are the same or similar
to the services Grantee provided to the Company or (2) creates the reasonable
risk that Grantee will (willfully, inadvertently or inevitably) use or disclose
the Company’s Proprietary or Confidential Information. “Competitor” means any
airline or air carrier that operates or does business in any State, territory,
or protectorate of the United States in which the Company or an Affiliate does
business and/or in any foreign country in which the Company or an Affiliate has
an office, station, or branch or conducts business through its worldwide route
structure, as of the date of Grantee’s termination of employment with the
Company or any of its Affiliates. Grantee acknowledges that the Company and its
Affiliates compete in a world-wide air transportation market that includes
passenger transportation and services, air cargo services, repair and
maintenance of aircraft and staffing services for third parties, logistics
management and consulting, private jet operations and fuel deployment and
management, and that the Company’s business plan is international in scope.
Grantee agrees that, because the Company’s business is global in scope, this
restriction is reasonable. Grantee further acknowledges and agrees that the
restrictions imposed in this paragraph will not prevent Grantee from earning a
livelihood.

(ii) Notwithstanding the foregoing, should Grantee consider working for or with
any actually, arguably, or potentially competing business following the
termination of Grantee’s employment with the Company or any of its Affiliates
and during the Coverage Period, then Grantee agrees to provide the Company with
two (2) weeks advance written notice of Grantee’s intent to do so, and also to
provide the Company with accurate information concerning the nature of Grantee’s
anticipated job responsibilities in sufficient detail to allow the Company to
meaningfully exercise its rights under this paragraph. After receipt of such
notice, the Company may then agree, in its sole, absolute, and unreviewable
discretion, to waive, modify, or condition its rights under this Section 8. In
particular, the Company may agree to modify Section 8 (d)(i) if the Company
concludes that (1) the work Grantee will be performing for a Competitor is
different from the work Grantee was performing during Grantee’s employment with
the Company or any of its Affiliates; and/or (2) there is no reasonable risk
that Grantee will (willfully, inadvertently or inevitably) use or disclose the
Company’s Proprietary or Confidential Information.

(iii) Further notwithstanding the foregoing, Grantee will not be subject to the
non-competition obligations of Section 8 (d) if the termination of Grantee’s
employment with the Company constitutes an involuntary termination (which means
Grantee’s termination for any reason other than resignation, death, termination
for cause, retirement under the Company’s retirement policy or program generally
applicable to similarly situated employees, disability, or, if applicable to
Grantee, termination by Grantee for “good reason” under the terms of any
applicable employment agreement or other agreement or Company plan).

(e) Non-Solicitation of Business Partners. You acknowledge that, by virtue of
your employment by the Company or its Affiliates, you have gained or will gain
knowledge of the identity, characteristics, and preferences of the Company’s
Business Partners, among other Proprietary or Confidential Information, and that
you would inevitably have to draw on such information if you were to solicit or
service the Company’s Business Partners on behalf of a Competitor. Accordingly,
during your employment and the Coverage Period, you agree not to, directly or
indirectly, solicit the business of or perform any services of the type you
performed or

 

6



--------------------------------------------------------------------------------

sell any products of the type you sold during your employment with the Company
for or to actual or prospective Business Partners of the Company (i) as to which
you performed services, sold products or as to which employees or persons under
your supervision or authority performed such services, or had direct contact, or
(ii) as to which you had access to Proprietary or Confidential Information
during the course of your employment by the Company, or in any manner encourage
or induce any such actual or prospective Business Partner to cease doing
business with or in any way interfere with the relationship between the Company
and its Affiliates and such actual or prospective Business Partner. You further
agree that during your employment and the Covered Period, you will not encourage
or assist any Competitor to solicit or service any actual or prospective
Business Partners or otherwise seek to encourage or induce any Business Partners
to cease doing business with, or reduce the extent of its business dealings with
the Company.

(f) Non-Interference. During Grantee’s employment and the Coverage Period,
Grantee agrees that Grantee shall not, directly or indirectly, induce or
encourage any Business Partner or other third party, including any provider of
goods or services to the Company, to terminate or diminish its business
relationship with the Company; nor will Grantee take any other action that
could, directly or indirectly, be detrimental to the Company’s relationships
with its Business Partners and providers of goods or services or other business
affiliates or that could otherwise interfere with the Company’s business.

(g) Non-Disparagement. Grantee agrees during and following employment not to
make, or cause to be made, any statement, observation, or opinion, or
communicate any information (whether oral or written, directly or indirectly)
that (i) accuses or implies that the Company or its Affiliates engaged in any
wrongful, unlawful or improper conduct, whether relating to Grantee’s employment
(or the termination thereof), the business or operations of the Company or its
Affiliates, or otherwise; or (ii) disparages, impugns, or in any way reflects
adversely upon the business or reputation of the Company or its subsidiaries or
affiliates. Nothing herein will be deemed to preclude Grantee from providing
truthful testimony or information pursuant to subpoena, court order, or similar
legal process, instituting and pursuing legal action, or engaging in other
legally protected speech or activities.

(h) Breach. Grantee acknowledges that the restrictions contained in this Award
Notice are fair, reasonable, and necessary for the protection of the legitimate
business interests of the Company, that the Company will suffer irreparable harm
in the event of any actual or threatened breach by Grantee, and that it is
difficult to measure in money the damages which will accrue to the Company by
reason of a failure by Grantee to perform any of Grantee’s obligations under
this Section 8. Accordingly, if the Company or any of its subsidiaries or
affiliates institutes any action or proceeding to enforce their rights under
this Section 8, to the extent permitted by applicable law, Grantee hereby waives
the claim or defense that the Company or its Affiliates has an adequate remedy
at law, Grantee shall not claim that any such remedy at law exists, and Grantee
consents to the entry of a restraining order, preliminary injunction, or other
preliminary, provisional, or permanent court order to enforce this Award Notice,
and expressly waives any security that might otherwise be required in connection
with such relief. Grantee also agrees that any request for such relief by the
Company shall be in addition and without prejudice to any claim for monetary
damages and/or other relief which the Company might elect to assert. In the
event Grantee violates any provision of this Section 8, the Company shall be
entitled to recover all costs and expenses of enforcement, including reasonable
attorneys’ fees, and the time periods set forth above shall be extended for the
period of time Grantee remains in violation of the provisions.

 

7



--------------------------------------------------------------------------------

SECTION 9. Successors and Assigns of the Company. The terms and conditions of
this Award Notice shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

SECTION 10. Committee Discretion. The Committee shall have full and plenary
discretion with respect to any actions to be taken or determinations to be made
in connection with this Award Notice, and its determinations shall be final,
binding and conclusive.

SECTION 11. Forfeiture. Grantee acknowledges that, in partial consideration for
the Award, the Company is requiring that you agree to and comply with the terms
of Section 8 and you hereby agree that without limiting any of the foregoing,
should you violate any of the covenants included in Section 8 above, you will
not be entitled to and shall not receive any additional awards under the Plan
and this Award and the Restricted Shares, and any other award outstanding under
the Plan will be forfeited.

SECTION 12. Clawback. Notwithstanding any provisions in this Award Notice to the
contrary, any portion of the payments and benefits provided under this Award
Notice or the sale of Shares shall be subject to a clawback to the extent
necessary to comply with applicable law including, without limitation, the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act or
any U.S. Securities and Exchange Commission rule. In addition, the Committee
may, in its sole and absolute discretion, in the event of any breach by the
Grantee of the provisions of Section 8: (i) cancel without any consideration any
vested Shares or Restricted Shares granted pursuant to this Award, (ii) seek the
recoupment of any gain realized by the Grantee upon the disposition of any
Shares that have vested pursuant to this Award, and (iii) exercise rights of
set-off, forfeiture or cancellation, to the full extent permitted by law, with
respect to any other awards, benefits or payments otherwise due the Grantee from
the Company, to the extent the Committee or its designee (solely with respect to
any Grantee who is not subject to Section 16 of the Securities Exchange Act), in
its sole discretion deems appropriate after considering the relevant facts and
circumstances. Grantee agrees that any cancellation of awards and/or recoupment
of Grantee’s compensation by the Company shall be in addition and without
prejudice to any other remedies that the Company might elect to assert.

SECTION 13. Agreement to Permit Judicial Modification. If any provision of this
Award Notice is held to be unenforceable by a court or other decision-maker, the
remaining provisions shall be enforced to the maximum extent possible. If a
court or other decision-maker should determine that any portion of this Award
Notice is overbroad or unreasonable, such provision shall be given effect to the
maximum extent possible by narrowing or enforcing in part that aspect of the
provision found overbroad or unreasonable. Further, the restrictions contained
in Section 8 shall be enforceable only to the extent permissible under the laws
of the jurisdiction in which Grantee resides.

 

8



--------------------------------------------------------------------------------

SECTION 14. Entire Agreement. This Award Notice represents the entire agreement
of the parties with respect to the subject matter covered, supersedes any and
all prior written or oral agreements, supersedes the Company’s “Outside
Employment” policy, and cannot be modified except in a writing signed by both
parties. The waiver by any party to this Award Notice of a breach of any of the
provisions of this Award Notice shall not operate or be construed as a waiver of
any subsequent or simultaneous breach.

SECTION 15. Choice of Law. Any dispute arising out of or relating to this Award
Notice or the breach thereof, or regarding the interpretation thereof shall be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to the conflict of laws provisions thereof.

SECTION 16. Arbitration. Grantee agrees that except as expressly set forth in
Section 8 (h), all disputes and any claims arising out of or under Section 8 of
this Award Notice, shall be submitted for, and settled by, mandatory, final, and
binding arbitration in accordance with the Commercial Arbitration Rules then
prevailing of the American Arbitration Association, to be conducted in
Wilmington, Delaware unless an alternative locale is agreed to in writing by the
parties. The arbitrator will apply Delaware law to the merits of any dispute or
claim without reference to rules of conflicts of law. Any award rendered by the
arbitrator shall provide the full remedies available to the parties under the
applicable law and shall be final and binding on each of the parties hereto and
their heirs, executors, administrators, successors, and assigns and judgment may
be entered thereon in any court having jurisdiction. The prevailing party in any
such arbitration shall be entitled to an award by the arbitrator of all
reasonable attorneys’ fees and expenses incurred in connection with the
arbitration. Notwithstanding the foregoing, the Committee retains sole and
plenary authority to administer the Plan pursuant to Section 3(b) of the Plan.

SECTION 17. Waiver of Jury Trial. The parties waive the right to a jury trial to
the maximum extent permitted by law.

SECTION 18. Acceptance; Amendment of this Award Notice.

(a) Acceptance. The Company’s incentive compensation awards, including this
Award, are subject to your agreement to the terms and conditions of the award,
including this Award. To acknowledge your agreement to all of the terms and
conditions of this Award, you must accept this Award within 45 calendar days
following the date of grant first set forth above. You may accept this Award
electronically through the systems of the third party administrator of the Plan.
By utilizing such third party electronic acceptance process, Grantee understands
and agrees that (i) Grantee will be electronically signing and returning this
Award Notice to United Continental Holdings, Inc. as of the date entered in the
records of such administrator; (ii) Grantee’s electronic signature is the legal
equivalent of Grantee’s manual signature on this Award Notice; (iii) the Award
Notice and the Plan have been provided to Grantee; (iv) Grantee accepts the
Restricted Shares granted pursuant to this Award Notice; and (v) Grantee agrees
to be legally bound by the terms and conditions of this Award Notice and the
Plan (including but not limited to the confidentiality and non-competition
obligations included in “Section 8. Restrictive Covenants” of this Award
Notice).

 

9



--------------------------------------------------------------------------------

If you have questions regarding how to accept this Award electronically or want
instructions on how to accept this Award in writing, or if you have any
questions regarding the terms and conditions of this Award or the Plan, contact
                     at                     . The Company acknowledges and
agrees that its obligations under this Award shall become effective upon your
acceptance of this Award.

(b) Amendment. The Committee may waive any conditions or rights under, amend any
terms of, or alter, suspend, discontinue, cancel or terminate this Award Notice
prospectively or retroactively; provided, however, that, except as set forth in
Section 10(e) of the Plan, any such waiver, amendment, alteration, suspension,
discontinuance, cancelation, or termination that would materially and adversely
impair your rights under this Award Notice shall not to that extent be effective
without your consent (it being understood, notwithstanding the foregoing
proviso, that this Award Notice and the Restricted Shares shall be subject to
the provisions of Section 7(c) of the Plan).

(c) Adequate Time. Grantee acknowledges that Grantee understands the terms and
conditions set forth in this Award Notice and has had adequate time to consider
whether to agree to them and to consult a lawyer or other advisor of your choice
if you wish to do so.

 

10



--------------------------------------------------------------------------------

For written acceptance:

By signing below and returning this Award Notice to United Continental Holdings,
Inc., I hereby acknowledge receipt of this Award Notice and the Plan, accept the
Restricted Shares granted to me pursuant to this Award Notice, and agree to be
bound by the terms and conditions of this Award Notice and the Plan (including
but not limited to the confidentiality and non-competition obligations included
in “Section 8. Restrictive Covenants” of this Award Notice).

 

Grantee

 

Date

 

11